On October 31, 2013, the Defendant was sentenced for Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, committed to the Department of Corrections under Section 46-18-201, MCA, for Three (3) years, all of which is suspended; receive credit for time spent in pre-trial incarceration from May 11, 2013 to October 18,2013. hr the event Defendants suspended sentence is revoked, the maximum term of incarceration that may be imposed is Two (2) years 204 days; and other terms and conditions given in the Judgment on October 31,2013.
On January23,2014, the Defendant’s previous sentence was revoked. The Defendant was sentenced for Criminal Possession of Dangerous Drugs, a felony, in violation of Section 45-9-102, MCA, committed to the Department of Corrections for a term of Two (2) years 204 days; in all other respects the previous Orders, conditions and reasons of this Court entered on October 31, 2013, remain unchanged and are recommended; Defendant not entitled to receive credit for elapsed time while not incarcerated; Defendant is entitled to receive credit for pre-trial incarceration/detention time served from December 18,2013 through January 23,2014, and other terms and conditions as provided in the Order of Revocation and Imposition of Sentence on January 23,2014.
On May 8,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Brooke Perkins, an intern with the Montana Office of Public Defender, under the supervision ofEd Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
*57DATED this 28th day of May, 2014.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 8th day of May, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Brenda Gilbert and Alternate Member Hon. John Warner.